Exhibit 10.2

 

OFFICERS' PERFORMANCE STOCK UNIT AGREEMENT

 

1. Award of Performance Stock Units

(a) Portland General Electric Company (the "Company") hereby grants
[_____________] performance stock units ("Performance Stock Units") to
[___________] (the "Grantee") in accordance with the terms of this agreement
(the "Agreement").

(b) A Performance Stock Unit represents the right to receive a share of the
Company's common stock ("Share") at a future date and time, subject to the
vesting provisions provided herein.

(c) The grant is effective as of [__________], 2006 (the "Grant Date").

(d) The three-year performance period applicable to this grant is
[____________], 200[_] to [_______________], 200[_] (the "Performance Period").

(e) The grant is made under the Portland General Electric Company 2006 Stock
Incentive Plan (the "Plan"), and is subject to the terms and conditions of the
Plan and this Agreement.

(f) Capitalized terms used but not defined in this Agreement shall have the
meanings set forth in the Plan unless the context clearly requires an
alternative meaning.

2. Performance Based Vesting



At the conclusion of the Performance Period, the Committee shall determine the
number of Performance Stock Units that shall vest by multiplying the Performance
Percentage (determined in accordance with the schedule attached as Appendix A)
by the number of Performance Stock Units.

3. Settlement in Shares

The Company shall settle each vested Performance Stock Unit by issuing a Share
to the Grantee. Vested Performance Stock Units will be settled as soon as
possible following the conclusion of the Performance Period, but in no event
later than the March 15th following the conclusion of the Performance Period.

4. Dividend Equivalent Rights

At the end of the Performance Period, the Grantee shall be entitled to a
Dividend Equivalent Right for each vested Performance Stock Unit. A Dividend
Equivalent Right entitles the Grantee to receive an amount equal to any
dividends paid on a Share, which dividends have a record date between the Grant
Date and the end of the Performance Period. At the same time that vested
Performance Stock Units are settled, the Company shall settle each Dividend
Equivalent Right by issuing Shares to the Grantee. The number of Shares payable
to the Grantee with respect to the Dividend Equivalent Rights shall be
determined by dividing the amount payable under the Dividend Equivalent Rights
by the Fair Market Value of a Share as of the date the Committee determines the
number of vested Performance Stock Units, and rounding to the nearest whole
number of Shares.

5. Shareholder Rights

The Grantee will not have any shareholder rights with respect to the Performance
Stock Units or Dividend Equivalent Rights, including the right to vote or
receive dividends, until Shares are issued to the Grantee in settlement of the
vested Performance Stock Units and Dividend Equivalent Rights.

6. Termination of Employment

If the Grantee's employment and service with the Company and its subsidiaries or
Affiliates is terminated (a "Termination") due to death, disability (as
determined under the long-term disability program of the Company or its
subsidiary or Affiliate covering the Grantee) or retirement (as determined under
the Company's qualified defined benefit pension plan) before the end of the
Performance Period, a percentage of the Performance Stock Units may vest at the
end of the Performance Period. The number of Performance Stock Units that vest,
if any, shall be determined by multiplying (a) the Performance Percentage
(determined in accordance with the schedule attached as Appendix A) by (b) the
number of Performance Stock Units by (c) the percentage of the Performance
Period that the Grantee was actively employed. The Grantee will forfeit any
remaining Performance Stock Units.

If the Grantee experiences a Termination for any other reason, the Grantee will
forfeit any unvested Performance Stock Units.

The Committee shall determine the date of any Termination.

 

7. Non-Transferability of Award

The Grantee may not transfer any portion of this award except by will or the
laws of descent and distribution. The transferability of the Shares issued in
settlement of the Performance Stock Units and Dividend Equivalent Rights may
also be limited in accordance with any legend on the certificate(s) representing
such Shares that restricts the transferability of the Shares.

8. Withholding

The Company's obligation to deliver certificate(s) representing Shares issued to
settle vested Performance Stock Units and Dividend Equivalent Rights shall be
subject to the satisfaction of applicable tax withholding requirements,
including federal, state and local requirements. Unless, prior to the end of the
Performance Period, the Grantee notifies the Company of the Grantee's intention
to remit sufficient funds to the Company or the Grantee's employer to satisfy
all applicable withholding requirements prior to the date Shares are to be
delivered to the Grantee, then, subject to applicable law, the Company or the
Grantee's employer shall withhold Shares otherwise deliverable to the Grantee
with a Fair Market Value equal to the required withholding; provided, however,
that if the amount required to be withheld is not equal to the Fair Market Value
of a whole number of Shares, the Company shall withhold from other sums due the
Grantee in lieu of withholding a fractional Share.

9. Amendments

The Committee may from time to time amend the terms of this Agreement to the
extent it deems appropriate to carry out the terms and provisions of the Plan.
Notwithstanding the foregoing, any amendment materially adverse to the economic
interests of the Grantee shall be effective only if consented to by the Grantee
in writing.

10. Incorporation of Plan Terms

The terms and conditions of the Plan are incorporated into and made a part of
this Agreement. In the event of any difference between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will control.

11. Interpretation of Agreement and Plan

The Committee shall have sole power to interpret and construe any provisions of
this Agreement or the Plan. Any such interpretation or construction made by the
Committee shall be final and conclusive.

12. Grant Not to Affect Employment

The Performance Stock Units and Dividend Equivalent Rights granted hereunder and
Shares issued in settlement of the Performance Stock Units and Dividend
Equivalent Rights shall not confer upon the Grantee any right to continue in the
employment of the Company or its subsidiaries or Affiliates.

13. Severability

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
Unless such an invalid or unenforceable provision can be appropriately reformed
or modified, this Agreement shall be construed as if such provision were
omitted.

14. Miscellaneous

The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect.

15. Securities Laws

The Committee may from time to time impose any conditions on the Performance
Stock Units, Dividend Equivalent Rights or Shares issued in settlement of the
Performance Stock Units or Dividend Equivalent Rights as it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws.

16. Notices

All notices or other communications given hereunder shall be in writing, and any
notices or other communications required to be given hereunder shall be sent by
registered or certified mail, return receipt requested, postage prepaid, or by
hand delivery, or expedited delivery service, delivery charges prepaid and with
acknowledged receipt of delivery. A notice or other communication shall be
deemed given on the date of acceptance or refusal of acceptance shown on such
receipt, and shall be addressed, as the case may be to the Grantee and to the
Company at the following applicable address:

(A) If to the Grantee, to the most recent address for Grantee that the Company
or its subsidiaries have in their records.

 

(B) If to the Company, to:

Portland General Electric Company

121 SW Salmon Street
Portland, OR 97204

Attention: [__________________]

Any party may, by notice given in compliance with this Section, change its
address for all subsequent notices. Notice by either party shall be deemed
sufficient if signed by such party's counsel and also, in the case of the
Company, by any of the Company's officers, if otherwise given in compliance with
this Section.

17. Entire Agreement

This Agreement (which incorporates the terms and conditions of the Plan)
constitutes the entire agreement of the parties with respect to the subject
matter hereof. This Agreement supersedes all prior discussions, negotiations,
understandings, commitments and agreements with respect to such matters.

18. Governing Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon. With respect to any suit, action or proceedings relating to
this Agreement (the "Proceedings"), each party irrevocably submits to the
exclusive jurisdiction of the courts of the State of Oregon and the United
States District Court located in Multnomah County, Oregon, and irrevocably
waives any objection that it may have at any time to the laying of venue of any
Proceedings brought in any such court, waives any claim that such Proceedings
have been brought in an inconvenient forum and further waives the right to
object, with respect to such Proceedings, that such court does not have
jurisdiction over such party. Nothing in this Agreement precludes either party
from enforcing in any jurisdiction any judgment, order or award obtained in any
such court.

19. Grantee Acknowledgement

Grantee acknowledges that he/she had sufficient time to consider this Agreement
and to seek legal consultation, and has fully read and understands this
Agreement.

[NAME OF GRANTEE]

 

 

Dated: _____________________ ______________________________

 

PORTLAND GENERAL ELECTRIC COMPANY

 

 

Dated: _____________________ By: ___________________________

Appendix A